Title: To George Washington from Tobias Lear, 22 September 1790
From: Lear, Tobias
To: Washington, George



Sir,
New York September 22nd 1790

I have the honor to inform you that a Ship arrived here last evening from London after a passage of 36 days from Torbay. 

By her intelligence is received of the dispute between G. Britain and Spain being finally accommodated. Another Vessel arrived here at the same time from Lisbon in 35 days, and brings the same accounts.
I have nothing to add since my letter of the 20th Inst: but the best respects and affectionate remembrance of Mrs Lear and myself to all our friends. With the highest respect and most sincere attachment I have the honor to be Sir, Your obliged & very humble Servant

Tobias Lear


P.S. Johns wife has requested me to forward the enclosed letter to him, which I take the liberty to do at this time.

